10

11:

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

28

Angela Swan, SBN 213793
Adam Trotter, SBN 335726

THE LAW OFFICES OF ANGELA SWAN, PC

21151 South Western Avenue, Suite 177
Torrance, CA 90501
Office Telephone: (310) 755-2515

Facsimile: (310) 878-0349
Email: aswan(@angelaswanlaw.com

tase 2:21-cv-O6666-JVS-JEM Document1 Filed 08/17/21 Page 1of22 Page ID#:1

Attorney for Plaintiff LARRY GRANT Pro 9. (U.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

LARRY GRANT; on his own behalf
and on behalf of his minor child, P.C.,

Individuals,

Plaintiffs,

CITY OF LONG BEACH;

LONG BEACH POLICE

DEPARTMENT;

POLICE OFFICER RODRIGUEZ;

Does 1 through 15 Inclusive,
Defendants.

 

Nm me ee ee ee ee a Sa a a ee” eee ne ne ee ee Ne ee ee Ne

Case No:
Judge: Honorable
Courtroom:

VERIFIED COMPLAINT
VIOLATION OF CIVIL RIGHTS
42 U.S.C. § 1983, ASSAULT,
TRESPASS, FALSE
IMPRISONMENT, INVASION OF
PRIVACY, INTENTIONAL
INFLICTION OF EMOTIONAL
DISTRESS, NEGLIGENT
INFLICTION OF EMOTIONAL
DISTRESS

DEMAND FOR JURY TRIAL

 

 

 

COMPLAINT FOR DAMAGES

 
10

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25

26

27

28

 

JURISDICTION AND VENUE

1. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
(Federal Question) and 1343{c) (Civil Rights). |

2. The State law claims for relief are within the supplemental jurisdiction of
this Court, pursuant to 28 U.S.C.§ 1367.

3. Plaintiff's claims herein arise out of an incident involving the City of Long
Beach Police Officers, in the City of Long Beach, County of Los Angeles, State of
California and within this Judicial District; as such, venue is proper in this District.

4. Government Claims Act (Gov. Code §§ 800 / 900 et. seq.). Per this
requirement and as delineated in the statutes (also sometimes referred to as the
“California Torts Claims Act”), Plaintiffs Grant and P.C. timely presented his
government claim to the Defendants in accordance with the statutes — a condition
precedent to the maintenance of any cause of action against a public entity.
Plaintiffs presented a timely governmental tort claim with Defendant City of Long
Beach on January 27, 2021. Defendant City of Long Beach subsequently rejected
Plaintiffs’ claim on February 17, 2021. Plaintiff's claim to Defendants has now
blossomed into the instant matter before the Court.

5. Larry Grant and P.C. filed a claim with the Office of the City Attorney in
accordance with Government Code §945.6 (Exhibit 1).

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 2of 22 Page |ID#:2

D

 

COMPLAINT FOR DAMAGES
2

 

 
10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 30f 22 Page ID#:J

THE PARTIES

6. Plaintiff LARRY GRANT (“Grant”), a natural person of mature age, is a
private individual within the meaning of California law and is a citizen of the State
of California, and at all times relevant hereto a resident of the County of Los
Angeles, State of California.

7. Plaintiff P.C., (“Plaintiff’, “P.C.”, “Plaintiff P.C.”) a natural person of
childhood age, is a private individual within the meaning of California law and is a
citizen of the State of Georgia or California, depending upon with which parent she
is residing. Per CACD Local Rule 17-1.1, Plaintiff P.C. is represented by Counsel
with the consent and participation of her father, Plaintiff Grant, in this matter as
well.

8. Plaintiffs Grant resides in the City of Long Beach.

9. Plaintiff Grant is the father of Plaintiff P.C.

10.Plaintiffs Grant and P.C. are African Americans, with Grant residing in the
City of Long Beach.

11. Defendant CITY OF LONG BEACH (“City”, “Long Beach”) is the
government entity which controls and operates the City of Long Beach, California.

12. Defendant LONG BEACH POLICE DEPARTMENT (“Police”) is the
entity which is primarily responsible for policing the City of Long Beach,
California, as well as enforcing its laws.

13. Defendant Officer RODRIQUEZ (“Officer”) was at all times relevant to
this matter a Long Beach Police Officer, wearing a Long Beach Police Department
Uniform, with Badge No. 11098.

14. Defendant Officer RODRIQUEZ is being sued in his professional and

 

COMPLAINT FOR DAMAGES
3

 

 

 
10

11

12

13

14

15

16

17

18

19

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 4of22 Page ID#:

individual capacity. At all times relevant to this action, Defendant Officer acted
under color of law.

15.Plaintiffs are informed and believe, and on that basis allege, that during the
times mentioned herein, Defendants collectively, and each of them are the agents,
employees, partners, joint venturers, representatives, coconspirators, and assigns of
their co-defendants and were, as such, acting within the scope, course, and
authority of such agency, employment, partnership, joint venture, representation,

conspiracy, and/or assignment, unless the context states otherwise.

STATEMENT OF FACTS

16. Plaintiff Grant (Grant) is the father of Plaintiff P.C.

17. On or about September 2, 2020, Plaintiff Grant received a frantic phone call
from P.C.’s mother, Michellei Cephus, (Cephus) stated that she was being abused
by a boyfriend and that she was living in an area that was not habitable for P.C.
Grant did not hesitate to purchase a plane ticket from California to Georgia in
order to remove his daughter from a negative situation. .

18.On or about September 3, 2020, Plaintiff Grant returned to California with
his daughter. P.C was ecstatic to spend quality time with Grant as well has her
paternal extended family. .

1. While in California, P.C and Cephus remained in close contact via phone.
Grant maintained phone communication, as well, with Cephus. Throughout this
ordeal, Plaintiffs were in fear of being physically assaulted and/or harmed.

2. Plaintiffs Grant and P.C. claim that Defendants City, Police, and Officer’s
trespassed on their property wherein the Plaintiffs had a right to be present.

Ss

 

COMPLAINT FOR DAMAGES
4

 

 
10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 5of22 Page ID #:4

3. Plaintiffs Grant and P.C. claim that they were each wrongfully
restrained/confined/detained by Defendants City, Police, and Officer.

4. Plaintiffs Grant and P.C. claim that Defendants City, Police, and Officer
violated their right to privacy. T

5. Since the happenings of the aforementioned facts, on or about July 9, 2021,
a Los Angeles County Superior Court has officially ordered parenting time to be
afforded to the Plaintiff Grant to be spent with Plaintiff P.C.. (See Case No.
20LBPT00214, Dept.S15.)

6. No adequate reason was given to Plaintiff Grant as to why he must surrender
his daughter to the Defendant Police Department — which would allow for the
Defendant Police to subsequently deliver Plaintiff P.C. to her mother.

7. Grant and Cephus maintained frequent contact regarding the best interest of
their daughter.

8. On or about September 19, 2020, Cephus became upset with Grant because
Grant was speaking with his fiancé in the background when Cephus called on the
phone. Cephus informed Grant that she felt that Grant was being disrespectful and
that she angrily exclaimed that she was” coming to get her child.”

9. Grant knew that Cephus was not stable and that it would be in his
daughter’s best interest to remain in his primary physical custody. As such, Mr.
Grant retained the law offices of Angela Swan to file an ex parte hearing on
Monday September in order to obtain custody of his daughter.

10.On September 19, 2020 Grant and P.C. were detained in their vehicle by the
LBPD, The police pulled P.C. out of the vehicle and stated that they needed to

conduct a welfare check on P.C.

 

COMPLAINT FOR DAMAGES
5

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 6of22 Page ID #:4

11. P.C. was found to be well in the care of her father. The LBPD asked P.C if
she wanted to speak with her mother and P.C. said that she did not.

12. At approximately 12:50am, later that morning, several officers showed up
at Grant’s home and demanded that P.C. come with them.

13.P.C. was terrified. She stated to Grant, “Daddy what did I do wrong?”

14.Grant was terrified and distraught that his child, who was scantily dressed
had to be awaken from her sleep and dragged out of her home by several officers.

15. Grant had pleaded with the officers to allow his daughter to stay with him.

16. Officers taunted Grant and said well if you don’t have a birth certificate
with your name on it there is nothing that you can do.

17. Grant felt an overwhelming feeling of grief and despair. He tried to calm his
daughter down and told her that she would be okay.

18. LBPD turned Grant’s child over to Cephus despite the child and Grant’s
pleas.

19. No adequate reason was given to Plaintiff Grant as to why he must
surrender his daughter to the Defendant Police Department — which would allow
for the Defendant Police to subsequently deliver Plaintiff P.C. to her mother.

20. Throughout this ordeal, Plaintiffs’ were in fear of being physically assaulted
and/or harmed.

21. Plaintiffs Grant and P.C. claim that Defendants City, Police, and Officer’s
trespassed on their property wherein the Plaintiffs had a right to be present.

22. Plaintiffs Grant and P.C. claim that they were each wrongfully
restrained/confined/detained by Defendants City, Police, and Officer.

23. Plaintiffs Grant and P.C. claim that Defendants City, Police, and Officer
violated their right to privacy.

 

COMPLAINT FOR DAMAGES
6

 

 

 
10

1k

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 7of22 Page ID#:7

24. Since the happenings of the aforementioned facts, on or about July 9, 2021,
a Los Angeles County Superior Court has officially ordered parenting time to be
afforded to the Plaintiff Grant to be spent with Plaintiff P.C.. (See Case No.
20LBPT00214, Dept.S15.}

25. Cephus has since abscounded with P.C. and the District Attorney’s Office
been ordered to locate P.C. and return P.C to the custody of Grant.

COUNT I
CIVIL RIGHTS
VIOLATION OF FOURTH, FIFTH, AND FOURTEENTH AMENDMENTS:
TLLEGAL SEIZURE AND VIOLATION OF DUE PROCESS RIGHTS
42 U.S.C. § 1983
(by All Plaintiffs Against All Defendants)

26. Plaintiffs incorporate by reference each and every allegation contained in
the above paragraphs.

27. This action is being filed pursuant to 42 U.S.C.$1983 for violation of
rights under the Fourth (Unreasonable Seizure), Fifth (Due Process), and
Fourteenth Amendments to redress injuries suffered by the Plaintiffs, when the
Defendants’ unreasonably seized Plaintiff P.C. and removed her from the home of
her father, Plaintiff Grant — whereby the Defendants concurrently violated the
rights of Plaintiff Grant as well.

28. A parent's right to care, custody, and management of a child is a
fundamental liberty interest protected by the Federal Constitution that must not be
disturbed except in extreme cases where a parent acts in a manner incompatible

with parenthood,

 

COMPLAINT FOR DAMAGES
7

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 8of 22 Page ID#:

29. Juvenile protective custody should not be made an instrument for denying
to a minor a Constitutional Right or a guarantee afforded by Law to an adult.

30. A parent's interest in the companionship, care, custody and management of
his children is a compelling one, ranked among the most basic of civil rights, and
state must provide parent with a hearing and an opportunity to be heard before it
can deprive parent of that interest.

31. Plaintiff Grant had a Constitutional Right to be free from seizure of his
child pursuant to the Fourth and Fourteenth Amendments of the United States
Constitution guaranteed by 42 U.S.C.§1983 — as did Plaintiff P.C. have a right not
to be seized as well.

32. The Defendants, while acting under the color of State law and without any
Due Process being afforded to the Plaintiffs, deprived Plaintiffs Grant and P.C. of
their rights, privileges, and immunities secured by the United States Constitution
and the California Constitution.

33. Defendant(s) were clothed in Long Beach Police Department uniform(s)
during the course of his duties and acting as a Police Officer, or under the authority
of his title as a Long Beach Police officer, under the color of State law, during all
times relevant to this action.

34. The Plaintiffs further allege that the Defendants actions were a result of the
typical custom and policy of the City of Long Beach — having a policy or custom
of depriving parents of custody of their children without a warrant or due process
and absent exigent circumstances; moreover, the Defendant City of Long Beach
being the ‘moving force’ behind the injuries suffered by Plaintiffs Grant and P.C.

in this matter.

 

COMPLAINT FOR DAMAGES
8

 

 
10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 9of22 Page ID#:

35. The Plaintiffs also allege that Defendant Officer Rodriguez was the final
decision maker in this matter to remove Plaintiff Grant’s child from his home — as
Defendant Officer Rodriguez was in command of the Defendant Long Beach
Police throughout this episode on-site at the Plaintiffs’ residence in the City of
Long Beach.

36. The California Second Appellate District has previously held and opined
that a court could not remove children from home absent showing there were no
reasonable means by which the children could be protected without removal.
While that court further opined: “Court of Appeal applies the substantial evidence
standard of review, keeping in mind that the trial court was required to make its
order based on the higher standard of clear and convincing evidence. Cal. Welf. &
Inst. Code § 300.”'

37. Courts have unequivocally held that parental rights cannot be terminated on
less than clear and convincing evidence. Because, the fundamental liberty interest
of the natural parents in the care, custody, and management of their child does not
evaporate simply because they may not have always been model parents.

38. A finding of parental abuse, furthermore, is not sufficient by itself to justify
removing the child from the home.

39. With the instant matter, Defendants violated the rights of the Plaintiffs
under the Fourth, Fifth, and Fourteenth Amendments when the Defendants,
without a warrant, removed the Plaintiff child from her Plaintiff father’s home
based solely on her mother’s belief as well as the Defendant Officer’s practice;

however, there was no showing to support the establishment of an exception to the

 

' See: In re Ashly F., 225 Cal. App. 4th 803, at 809, 170 Cal. Rptr. 3d 523, at 527 (2014).

 

COMPLAINT FOR DAMAGES
9

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

23

26

27

28

(Lase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 10 0f 22 Page ID#:

constitutional rule generally requiring prior judicial authorization to remove a child
from the custody of its parent.
40. Plaintiffs Grant and P.C. have suffered severe and lasting physical and

emotional injury as a result of the Defendant’s actions.

41. Any law or legal code in the State of California — such as Welfare and
Institutions Code (“WIC”) Section 305 et. seq. — which would appear to give the
Defendants any authority to make ad-hoc and on-the-spot parental custody
determinations and/or child extractions from the parental home are Void for
Vagueness and an example of Unfettered Discretion — in addition to the Lack Of
Due Process afforded to the Plaintiffs by Trampling On The Fundamental Rights
Of The Parent/Plaintiffs Involved In This Matter’

42. Neither does this matter appear as an act of discretion by the Defendants —

due to the invalid California law WIC section 305 et. seq.; nor does the matter

 

* For instance, please see the seminal case of Papachristou, and/or its progeny:

“This ordinance is void for vagueness, both in the sense that it ‘fails to give a person of ordinary
intelligence fair notice that his contemplated conduct is forbidden by the statute,’ United States v.
Harriss, 347 U.S. 632, 617, 74 S.Ct. 808, 812, 98 L.Ed. 989, and because it encourages arbitrary
and erratic arrests and convictions. Thornhill v. Alabama, 310 U.S. 88, 60 S.Ct. 736, 84 L.Ed.
1093; Herndon v. Lowry, 301 U.S. 242, 57 S.Ct. 732, 81 L.Ed. 1066.”

Papachristou v. City of Jacksonville, 405 U.S, 156, 162, 92 S. Ct. 839, 843, 31 L. Ed. 2d 110 (1972).
Furthermore,

“Living under a rule of law entails various suppositions, one of which is that ‘(all persons) are
entitled to be informed as to what the State commands or forbids.’ Lanzetta v. New Jersey, 306
U.S. 451, 453, 59 S.Ct. 618, 619, 83 L.Ed. 888.”

Papachristou v. City of Jacksonville, 405 U.S. 156, 162, 92 S. Ct. 839, 843, 31 L. Ed. 2d 110 (1972).}

 

COMPLAINT FOR DAMAGES
10

 

 

 

 
10

11

12

13

14

15

16

17

18

193

20

21

22

23

24

25

26

27

28

 

 

pase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 11of22 Page ID#:

appear as objectively reasonable — as any government official would know better
than to forcibly and unjustly remove a child from its parental home under the guise
of color of law, while on-the-spot in an ad-hoc manner, or otherwise.’

COUNT Il
ASSAULT
(by All Plaintiffs Against all Defendants)

43. Plaintiffs incorporate by reference each and every allegation
contained in all the paragraphs above.

44, A civil action for assault is based upon an invasion of the right of a
person to live without being put in fear of personal harm.

45. In order to establish a case of civil assault and battery, all that is
necessary is that the evidence show that plaintiff's injury was caused by
defendant's violence, or that defendant acted with wanton, willful or reckless
disregard of plaintiff's rights.

46. That Defendants City, Police, and Officer acted, intending to cause
harmful or offensive contact,

47. That Plaintiffs Grant and P.C. reasonably believed that they were
about to be touched in a harmful or an offensive manner.

Ag. That it reasonably appeared to Plaintiffs Grant and P.C. that
Defendants City, Police, and Officer were about to carry out the threat.

49, That Plaintiffs Grant and P.C. did not consent to Defendants City,

Police, and Officer’s conduct

 

3 A sentiment also echoed by the California Appellate Court for the Second District: “ Court cannot encourage,
under the guise of “best interests” or “home stability,” the arbitrary determination by a governmental agent that a
well-educated “professional” couple will be better parents than “red-necked hillbillies” who are on welfare and have
six other children.” Matter of Cheryl E,. (App. 2 Dist. 1984) 207 Cal.Rptr. 728, 161 Cal.App.3d 587

 

COMPLAINT FOR DAMAGES
11

 

 
10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

fase 2:21-cv-O6666-JVS-JEM Document1 Filed 08/17/21 Page 12 of 22 Page ID#:

50. That Plaintiffs Grant and P.C. were harmed.
Sl. That Defendants City, Police, and Officer’s conduct was a substantial

factor in causing Plaintiffs Grant and P.C.’s harm.

COUNT II!
TRESPASS
(by All Plaintiffs Against all Defendants)

52. Plaintiffs incorporate by reference each and every allegation contained
in ail the paragraphs above.

53. Plaintiffs Grant and P.C occupied/controlled the property;

54. That Defendants City, Police, and Officer intentionally, recklessly, or
negligently entered Plaintiffs Grant and P.C.’s property.

55. That Plaintiffs Grant and P.C. did not give permission for the entry or
that Defendants City, Police, and Officer exceeded Plaintiffs Grant and P.C.’s
permission.

56. That Plaintiffs Grant and P.C. were harmed.

57. That Defendants City, Police, and Officer’s entry/conduct was a

substantial factor in causing Plaintiffs Grant and P.C.’s harm.

12

 

COMPLAINT FOR DAMAGES
12

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(Lase 2:21-cv-O6666-JVS-JEM Document 1 Filed 08/17/21 Page 13 0f 22 Page ID#:

COUNT IV
FALSE IMPRISONMENT
(by All Plaintiffs Against all Defendants)

58. Plaintiffs incorporate by reference each and every allegation contained!
in all the paragraphs above.

59. That Defendants City, Police, and Officer intentionally deprived
Plaintiffs Grant and P.C. of their freedom of movement by use of physical
barriers/force/threats of force/menace/fraud/deceit/unreasonable duress.

60. That the restraint/confinement/detention compelled Plaintiffs Grant
and P.C. to stay or go somewhere for some appreciable time, regardless of
duration.

61. That Plaintiffs Grant and P.C. did not knowingly or voluntarily
consent.

62. That Plaintiffs Grant and P.C. were actually harmed.

63. That Defendants City, Police, and Officer’s conduct was a substantial

factor in causing Plaintiffs Grant and P.C.’s harm.

 

COMPLAINT FOR DAMAGES
13

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(ase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 14of22 Page ID#:

COUNT V
INVASION OF PRIVACY / INTRUSION INTO PRIVATE AFFAIRS
(by All Plaintiffs Against all Defendants)

64. Plaintiffs incorporate by reference each and every allegation contained
in all the paragraphs above.

65. That Plaintiffs Grant and P.C. had a reasonable expectation of
privacy in Plaintiff Grant’s living quarters.

66. That Defendants City, Police, and Officer intentionally intruded in
Plaintiff Grant’s living quarters.

67. That Defendants City, Police, and Officer’s intrusion would be highly
offensive to a reasonable person;

68. That Plaintiffs Grant and P.C. were harmed.

69. That Defendants City, Police, and Officer’s conduct was a substantial
factor in causing Plaintiffs Grant and P.C.’s harm.

70. Plaintiffs Grant and P.C. had a reasonable expectation of privacy in
Plaintiff Grant’s living quarters, consider the following:

(a) The identity of Defendants: City, Police, and Officer;

(b) No other uninvited persons typically had access to Plaintiff Grant’s
living quarters yet many others/neighbors and could see or hear Plaintiffs Grant
and P.C.’s interactions with the Defendants.

(c) The means by which the intrusion occurred were quite invasive in that
the Defendants forcibly removed the Plaintiff P.C. from her father’s living quarters
—i.e.: the living quarters of Plaintiff Grant.

71. The intrusion by the Defendants would be highly offensive to a

reasonable, given:

 

COMPLAINT FOR DAMAGES
14

 

 

 
10

li

l2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Qase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 15o0f22 Page ID#:15

(a) The extent of the intrusion;

(b) Defendants City, Police, and Officer’s motives and goals to separate the
Plaintiffs; and

(c) That the intrusion occurred the living quarters of Plaintiff Grant.

COUNT VI
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(by All Plaintiffs Against all Defendants)

72. Plaintiffs incorporate by reference each and every allegation
contained in all the paragraphs above.

73.  Infliction of Emotional Distress must plead facts demonstrating (1)
extreme and outrageous conduct by the Defendant with the intention of causing,
or reckless disregard of the probability of causing, emotional distress; (2)
Plaintiffs suffered severe or extreme emotional distress and (3) Plaintiff's injuries
were actually and proximately caused by the Defendants’ outrageous conduct.

74. Defendants engaged in conduct described herein, with the intention
of — or reckless disregard of — the probability of causing severe or extreme
emotional distress to Plaintiffs.

75. The conduct of Defendants was outrageous and goes beyond all
bounds of human decency. Again, Defendants’ outrageous conduct was the actual
and proximate cause of the emotional distress discussed herein.

76. Asadirect and proximate result of Defendants’ conduct, Plaintiffs

have suffered and continue to suffer severe and extreme emotional distress of such|

 

 

 

COMPLAINT FOR DAMAGES
15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

frase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 16 of 22 Page ID#:

substantial quantity or enduring quality that no reasonable person in a civilized
society should be expected to endure. Plaintiffs allege that such severe emotional
distress has included without limitations: embarrassment, anger, chagrin,
disappointment, shame, worry, nausea and other forms of mental and emotional
anguish.

77. Asa direct and proximate result of the aforementioned conduct of
Defendant, Plaintiffs have suffered economic, psychological, and emotional
damages, and Plaintiffs were obligated to retain legal counsel and to expend or
incur liability for costs of suit, attorney’s fees, and related expenses in an amount
not yet fully ascertained, but which will be submitted at time of trial for recovery
by Plaintiffs pursuant to Brandt v. Superior Court, (1985) 37 Cal.3d 813.

78. Defendants’ conduct intentionally and/or recklessly caused extreme
emotional distress to the Plaintiffs and has been intentional, reckless, malicious
and oppressive, thereby entitling Plaintiff to recover punitive damages. (See:

infra. and below.)

COUNT VII
NEGLIGENCE
(by All Plaintiffs Against all Defendants)

79. Plaintiffs incorporate by reference each and every allegation
contained in all the paragraphs above.
80. The elements of actionable negligence, in addition to a duty to use

due care, include a breach of such duty, and the breach as the proximate cause of

 

COMPLAINT FOR DAMAGES
16

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

the resulting injury.” Musgrove v. Ambrose Properties, 87 Cal. App. 3d 44, 53
(2nd Dist. 1978) (citing United States Liab. Ins. Co. v. Haidinger-Hayes, 1 Cal. 3d
586, 594 (1970)).

81. Duty. A duty arises when the law recognizes a relationship between
the defendant and the plaintiff requiring the defendant to act in a certain manner,
often with a standard of care, toward the plaintiff. In this case, Plaintiffs were
citizens in their home/living quarters, which required the Defendants to act in a
certain manner, namely use reasonable care (at a minimum) to prevent Plaintiff
from being injured by an illegal search or seizure.

82. Breach of Duty. Defendant’s employee failed to exercise reasonable
care in fulfilling the foregoing duty. Specifically, Defendants any Civil Rights
Policies, which were developed and implemented to protect citizens against
unreasonable treatment, for example, having one’s child forcibly removed from
one’s home.

83. Causation. Plaintiff was substantially harmed by Defendant’s conduct
as presented supra. Plaintiff was subjected to discriminatory treatment initiated by
Defendant’s, which ultimately caused Plaintiffs brain injury and emotional
distress.

84. Damages. Due to Defendants’ breach of duty, Plaintiffs suffered and
continue to suffer personal injury and psychological, emotional, and economic
damages.

85. As a proximate result of the negligence, carelessness, recklessness
and unlawfulness of Defendants, Plaintiff sustained physical injury to her health,
strength, and activity, sustaining injury to her body and shock and injury to her

nervous system and person, all of which said injuries have caused and continue to

dlase 2:21-cv-O6666-JVS-JEM Document 1 Filed 08/17/21 Page 17 of 22 Page ID#:3

 

COMPLAINT FOR DAMAGES
17

 

 

 

7
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

ase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 18 of 22 Page ID #:1

 

 

cause Plaintiff great mental, physical and emotional distress and pain and suffering
— ie.: parasitic and hedonic injuries. Plaintiff is informed and believes and thereon
alleges, that said injuries will result in some permanent disability to Plaintiff, all in
addition to her general damages in an amount in excess of the Jurisdictional
minimum of this court to be proven at trial.

86. As a further proximate result of Defendants said negligence,
omissions, and conduct, Plaintiff has suffered and will continue to suffer
economic, physical, hedonic, and general damages in an amount to be proven at
trial.

87. Plaintiffs were forced to retain legal counsel and expend or incur
liability for costs of suit, attorney’s fees, and related expenses in an amount not yet
fully ascertained, but which will be submitted at time of trial for recovery by
Plaintiff.

NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

88. Plaintiffs incorporate by reference each and every allegation
contained in all the paragraphs above.

89. Defendants, and each of them, owed a duty of care to Plaintiffs,
They breached this duty based on the acts and conduct outlined herein and
engaged in conduct that was negligent, careless, reckless, and unlawful so as to
proximately cause the incident, altercation, and thereby proximately and directly
caused the hereinafter described injuries and damages to Plaintiff (direct, hedonic,

and parasitic damages).

 

COMPLAINT FOR DAMAGES
18

 

 

8
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ea

 

 

ase 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 19 of 22 Page ID #:1

90. Defendants negligently hired, trained, maintained, and employed
negligent, incompetent, unfit, careless and reckless staff with insufficient
experience.

91. Said conduct was outrageous and negligently caused severe emotional
distress to Plaintiff, and with reckless disregard to the probability that Plaintiff
would suffer emotional distress.

92. Asa proximate result of the negligence, carelessness, recklessness and
unlawfulness of Defendants, Plaintiffs sustained severe emotional distress as well
as physical injury to her health, strength, and activity, sustaining injury to her
body and shock and injury to her nervous system and person, all of which said
injuries have caused and continue to cause Plaintiffs great mental, physical and
emotional distress and pain and suffering and loss of enjoyment of life ~ i-e.:
parasitic and hedonic damages.

93. Plaintiffs are informed and believe and thereon alleges, that said
injuries will result in some permanent disability to Plaintiff, all in addition to her
general damages in an amount to be proven at trial.

94. Asa further proximate result of Defendants said negligence,
omissions, and conduct, Plaintiff has suffered and will continue to suffer
economic, parasitic, hedonic, and general damages in an amount to be proven at

trial.

19

 

COMPLAINT FOR DAMAGES
19

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

q

 

hse 2:21-cv-O6666-JVS-JEM Document 1 Filed 08/17/21 Page 20 of 22 Page ID #:2

COUNT VIII
PUNITIVE DAMAGES
(by all Plaintiffs Against all Defendants)

95. Plaintiffs incorporate by reference each and every allegation in all
paragraphs above.

96. Asa consequence of all the Defendants' wrongful conduct, Plaintiff
Grant and Plaintiff P.C. experienced unnecessary pain and suffering and severe
and unjustified mental and emotional distress, and for which the Plaintiffs are
entitled to recover actual damages.

97. Plaintiffs’ damages are a result of intentional, malicious, reckless,
oppressive, and/or fraudulent actions directly perpetrated by the Defendants
and/or actions imputed to the Defendants through their lack of background
investigation or lack of knowledge of the situational context in this matter.

98. Defendants acted in bad-faith, or objectively unreasonably, when
Plaintiff P.C. was ripped from the home of her father, Plaintiff Grant.

99. The Defendants, were acting under the color of state law, when
Plaintiffs invaded and denied the Plaintiffs of their rights, privileges, and
immunities secured by the United States Constitution — as All Defendants were
wearing Long Beach Police Department uniforms and acting as law-
enforcement officials during the course of their oppressive actions as Long

Beach Police Department Officers, during all times relevant to this action.

 

COMPLAINT FOR DAMAGES
20

0

 

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

fase 2:21-cv-O6666-JVS-JEM Document1 Filed 08/17/21 Page 21o0f22 Page ID#:21

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, will ask for the following for each Cause of

Action to be awarded:

ALL CAUSES OF ACTION:
1. For Compensatory Damages in the amount of $500,000.00;

For Attorney’s Fees

we we NS

For General Damages in the amount of $300,000.00;
For Punitive Damages in the amount of $2,000,000.00;

and Costs of this action; and

Such further or additional relief as the Court deems proper.

JURY DEMAND

Plaintiff demands a trial by jury on all claims so triable.

DATED: August 17, 2021

THE LAW OFFICES OF ANGELA
SWAN, APC

By:

Angela Swan,
Attomey for Plaintiff

 

 

COMPLAINT FOR DAMAGES
21

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

NO

hse 2:21-cv-06666-JVS-JEM Document1 Filed 08/17/21 Page 22 of 22 Page ID #:2

VERIFICATION
I am the Plaintiff in this action. I have read the foregoing Verified First
Amended Civil Complaint for Damages, and it is true of my own knowledge,
except as to those matters stated on information or belief, and as to those matters, I
believe it to be true.
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

Executed on July , 2021 at Torrance, California.

 

 

COMPLAINT FOR DAMAGES
22

 

 

 

 
